DISMISS and Opinion Filed April 2, 2013.




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-12-01111-CV

                          IN THE INTEREST OF T.L.R AND A.R.R

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-12373

                                MEMORANDUM OPINION
                           Before Justices Moseley, O'Neill, and Lewis
                                    Opinion by Justice Lewis
       By letter dated August 13, 2012 we notified appellant the $175 filing fee in this case was

due. We directed appellant to pay the fee within ten days and cautioned appellant that failure to

do so would result in the dismissal of the appeal. The same day, we notified appellant the

docketing statement had not been filed. On August 23, 2012, appellant filed his docketing

statement indicating that he was not indigent. On February 11, 2013 we ordered the Dallas

County District Clerk to either file the clerk’s record or written verification that appellant had not

paid or made arrangements to pay for the record. In the same order, we notified appellant that if

we received verification he was not indigent and had not paid for the record, we would dismiss

the appeal without further notice. On March 1, 2013, the Dallas County District Clerk’s office

informed the Court that the clerk’s record had been prepared but not filed because appellant had

not paid for the record. To date, appellant has not paid the filing fee, provided the Court with

proof of payment or arrangements to pay for the clerk’s record, contradicted his docketing
statement indicating he is not indigent, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

42.3(b),(c).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE

121111F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF T.L.R AND A.R.R,                   On Appeal from the 330th Judicial District
CHILDREN                                              Court, Dallas County, Texas
                                                      Trial Court Cause No. 09-12373.
05-12-01111-CV                                        Opinion delivered by Justice Lewis.
                                                      Justices Moseley and O'Neill participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Kara Rafferty recover her costs of this appeal from
appellant Richard Rafferty.


Judgment entered this 2nd day of April, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–